            Case 1:19-cr-10081-IT Document 237 Filed 09/16/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )                     19-cr-10081-IT
                                              )
               v.                             )
                                              )
11. JORGE SALCEDO                             )
                                              )
                 Defendant                    )


                      NOTICE OF WITHDRAWAL OF APPEARANCE OF
                            ATTORNEY SUSAN G. WINKLER

           Pursuant to LR 83.5.2(c)(1), the undersigned attorney, Susan G. Winkler, provides

 notice that she withdraws her appearance for Jorge Salcedo because she is retiring from

 Pierce Bainbridge on September 20, 2019. Thomas Frongillo of Pierce Bainbridge, who

 previously filed a notice of appearance, will continue to represent Mr. Salcedo in this

 matter.

                                       _____Susan G. Winkler_________
                                       Susan G. Winkler
                                       BBO #530682
                                       Pierce Bainbridge Beck Price & Hecht LLP
                                       One Liberty Place, 13th Floor
                                       Boston, MA 02109
                                       (617) 642-6671 (c); (617) 902-0075 (o)

                                     Certificate of Service

       I certify that I this day served a copy of the foregoing notice on defendant Jorge
Salcedo by email, and on counsel of record in this matter by ECF.


September 16, 2019
                                       ___Susan G. Winkler_____________
                                       Susan G. Winkler




                                                  1
